






SEVENTH AMENDMENT TO LEASE AND ACKNOWLEDGMENT TO STANDARD LEASE AGREEMENT
(OFFICE)


Gold Pointe Corporate Center, 11919 Foundation Place, Gold River, CA 95670
(“Building”)


This Seventh Amendment to Standard Lease Agreement (Office) (“Seventh
Amendment”) is entered into this 6th day of August, 2014, by and between Carlsen
Investments, LLC, a California limited liability company as successor in
interest to Gold Pointe E, LLC, a California limited liability company
(“Landlord”) and eHealth-Insurance Services, Inc., a Delaware corporation
(“Tenant”).


The undersigned hereby confirms the following and the provisions of the Lease
are hereby amended by the following:


1.
Premises. The existing Premises is hereby confirmed to consist of approximately
thirty-eight thousand, eight hundred ninety seven (38,897) rentable square feet
on the first and second floors of the Building (“Existing Premises”). The Tenant
has elected to expand the existing Premises to include Suite 180 on the first
floor (“Suite 180”) which is approximately 5,841 rentable square feet and Suite
290 on the second floor (“Suite 290”) which is approximately 5,434 rentable
square feet for a total of an additional approximately 11,275 rentable square
feet (collectively Suite 180 and Suite 290 are the “Expansion Premises”). The
new premises will consist of the Existing Premises of 38,897 rentable square
feet and the Expansion Premises of 11,275 rentable square feet for a total of
50,172 rentable square feet (collectively the “New Premises”).



2.
Lease Expiration Date and Extension of Term. The term of the Lease, is currently
scheduled to expire on December 31, 2014. The Term of the Lease is hereby
extended for four years, to begin on January 1, 2015 and to expire on
December 31, 2018. (“Extended Term”). Suite 180 will be completed and available
for occupancy by Tenant on October 1, 2014. Suite 290 and the improvements to
the Existing Premises will be completed by January 15, 2015 and available for
occupancy by Tenant.



3.
Monthly Base Rent. The Base Rent for August 1, 2014 to September 30, 2014 will
remain at $75,849.00 The Base Rent for October 1, 2014 to January 14, 2015 shall
be $87,064 per month and will include the rent for the Existing Premises and
Suite 180. The Base Rent during the Extended Term (pro-rating January rent)
shall be as follows:



MONTHS
DATES
MONTHLY BASE RENT PER SQUARE FOOT
MONTHLY BASE RENT
1-12
1/15/15 to 12/31/15
$1.92
$96,330.00
13-24
1/1/16 to 12/31/16
$1.97
$98,839.00
25-36
1/1/17 to 12/31/17
$2.02
$101,348.00
37-48
1/1/18 to 12/31/18
2.07
$103,856.00












1

--------------------------------------------------------------------------------




In the event Suite 290 is unavailable for occupancy by January 15, 2015, then
the Monthly Base Rent for such period of unavailability shall be reduced, as
appropriate, to account for the reduced rentable square feet of the New Premises
during such time.
 
4.
Base Year. Effective as of the Lease Commencement Date for the Extended Term,
the “Base Year” as defined in the Lease shall mean the calendar year 2014.



5.
Parking. The Tenant currently has access to 229 parking spaces of which 182 are
provided free of charge and 52 require a monthly payment of $25.00 per space.
The parking to be provided under the Lease during the Extended Term to Tenant at
no charge will be 200 spaces at the Building (“Base Parking”). Additionally,
Landlord will provide an additional 200 spaces (“Extra Spaces”) at either 12009
Foundation Place (“Building B”) in the same park and/or at a new parking lot to
be built at the tributary point site as shown on Exhibit C attached hereto
(“Tributary Point Site”) at no charge. The specific allocation of the Extra
Spaces between Building B and the Tributary Point Site will be at Landlord’s
sole discretion. In the event Landlord is unable to provide all 200 Extra Spaces
at either 12009 Foundation Place or the Tributary Point Site upon the Lease
Commencement Date for the Extended Term, then Landlord shall secure an alternate
location for the remaining parking spaces (“Alternate Location”) for Tenant at
no charge. In the event the Alternate Location is located further than a
five-minute walking distance from the Building, then Landlord shall provide
transportation to and from the Alternative Location to the Building at regular
intervals at no charge. Effective on October 1, 2014, upon commencement of
occupancy of Suite 180, Landlord shall provide an additional 40 spaces at no
charge to Tenant. The specific location of said spaces shall be at Landlords
sole discretion. The total parking effective January 1, 2015, shall be 400
spaces at no charge to Tenant as provided herein.



6.
Option(s) to Renew. Tenant is hereby granted an option to extend the Lease one
time for a three (3) year term at the end of the Extended Term under the same
terms and conditions as set forth in Section 40(d) of the Lease, i.e. Base Rent
at 95% of fair market value. However, during the extended term the allotted
Parking provided to the Tenant will be on a ratio of 4/1000 rentable square feet
of space leased at the time of the renewal of the Lease. Landlord shall have no
obligation to provide additional parking.



7.
Tenant Improvements. Landlord, at Landlord’s sole cost and expense shall be
responsible for all design and construction of the Tenant Improvements (as that
term is used on the Lease) to be constructed in the Expansion Premises and
improvements to the Existing Premises. The Parties hereto have approved the
space plan for Suites 180 and 290 and the Existing Premises attached hereto as
Exhibit A and incorporated herein, as well as the standard specifications for
the Tenant Improvements as set forth on Exhibit B attached hereto and
incorporated herein. The Tenant Improvements for Suite 180 shall be completed by
October 1, 2014. The Tenant Improvements for the Existing Premises and Suite 290
shall be completed by January 15, 2015. Any additional costs for the Tenant
Improvements caused by changes requested by Tenant after the Effective Date
hereof or delays caused by Tenant will be paid for by Tenant.



1.
Right of First Refusal. The Tenant will maintain its ongoing right of first
refusal, per the terms of the Lease, to have the right to lease any space that
becomes available in the Building.



2.
Force Majeure. In the event Landlord, is delayed, interrupted or prevented from
performing any of its obligations under this Lease, and such delay, interruption
or prevention is due to fire, act of God, failure of utility service provider to
provide utility service, government regulation or restriction, governmental
delay in issuing permits, approvals and inspections, weather which


2

--------------------------------------------------------------------------------




causes delay of construction, strike, labor dispute, unavailability of
materials, Tenant caused delays, or any other cause outside the reasonable
control of Landlord (excepting, however, financial inability), then the time for
performance of the affected obligations of Landlord shall be extended for a
period equivalent to the period of such delay, interruption or prevention.


3.
Capitalized Terms. All capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Lease and its amendments.



11.
Defenses. There are no existing defenses which Tenant has against the
enforcement of the Lease by Landlord, and no offsets or credits against any
amounts owned by Tenant pursuant to the Lease.



12.
Inconsistencies. This Seventh Amendment is intended to modify the Lease and
shall be deemed to amend any language in the Lease or its amendments which is
contrary to the provisions set forth herein. Any covenant or provision of the
Lease which is not inconsistent with this Seventh Amendment shall remain in full
force and effect.



13.
Counterparts. This Seventh Amendment may be executed in any number of
counterparts all of which taken together shall constitute one and the same
instrument. A facsimile signature on this Seventh Amendment shall be binding as
an original.



14
Assignment. Tenant has not made any prior assignment, hypothecation or pledge of
the Lease or the rents due thereunder.



Rest of this page is intentionally left blank. Signatures are on the next page.




IN WITNESS WHEREOF, this Seventh Amendment is executed the day and year first
written above.


LANDLORD:


CARLSEN INVESTMENTS, LLC,
a California limited liability company




By:    /s/ James R. Carlsen        
Name:    James R. Carlsen
Its:    Managing Member


TENANT:


eHEALTH INSURANCE SERVICES, INC.,
a Delaware corporation




By:    /s/ Stuart Huizinga        
Name:    Stuart Huizinga        
Its:    Chief Financial Officer    



3